DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
In view of the amendment to the claims, the objection to the specification and drawings, as presented in the Office Action mailed May 24, 2022, have been withdrawn.
Also in view of the amendment to the claims, the objection to the claims, and the rejection of claims 1-10 under 35 U.S.C. 112b as presented in the Office Action mailed May 24, 2022, have been withdrawn.
Those rejections not repeated in this Office Action have been withdrawn.  
Claims 1-10 are currently pending and rejected.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: the amendment to the drawings introduces figure 3 and pipe “301” and “303”, hole “305” which cannot be found in the specification.
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation, “resembles a shape of a lower part of the outer vessel”.  This limitation is seen to be a relative term, because what can be construed as “resembling a shape” is not clearly defined by the claims nor specification, thus making the scope of the claim unclear. 
Claims 2-10 are rejected based on their dependence to claim 1.
Claim 5 recites the limitation, “an upper wall of the cup of the container.” (line 2).  This limitation is not clear as to whether “an upper wall” is modified by “of the cup” or “of the container” or something else.  Clarification is required.
Claim 10 recites, “wherein the water is heated to a set temperature.” (line 12). The claim recites on lines 9-10 that “the water which entered the device from the cup is heated to a required temperature for brewing.”  Therefore the recitation on line 12 is not clear as to whether the water is referring to the water which has already been heated has been again heated to another set temperature or whether this is a separate step from heating to a required temperature as recited on lines 9-10.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 5, 6, 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Levin (US 20100112166) in view of Hansen (US 20150090128) and as evidenced by the definition of “resemble”.
Regarding claim 1, Levin’166 teaches a beverage brewing apparatus comprising a cup (figure 3, item 36) and a water preparation device (figure 5, item 10), where the cup comprises: 
an outer vessel (figure 3, item 40), 
a cold water tank in which water is placed for brewing the beverage (figure 3, item 54; paragraph 54, 56, 63 ).  
Regarding the new limitation of, “the cold water tank comprises a separate tank which resembles a shape of a lower part of the outer vessel and is placed in an inner lower part of the outer vessel and is separated from an upper part of the outer vessel,” Levin’166 teaches a separate tank (see at least, figure 4, item 54) which is seen to “resemble” “a shape” of a lower part of the outer vessel.  That is, the curving sidewalls of the tank 54 are seen to resemble (i.e. have some likeness to) “a shape” of the lower part of the outer vessel, such as the curved sidewall shape (see the definition of “resemble”).  The separate tank is placed in an inner lower part of the outer vessel as shown in figure 4.  The tank is also seen to be separated from an upper part of the outer vessel, such as the region 62 above the tank.
Levin’166a lid of the outer vessel that covers the outer vessel (figure 3, item 38) and that comprises a container which comprises food substances for brewing the beverage (figure 3, item 68; paragraph 54 - “ground coffee”).  
Levin’166 further teaches the water preparation device comprises a housing (figure 1, item 10), a moving connection with the cup for transferring water between the cup and the device (figure 1, item 24, 30, 26; where the connection can be a moving connection because Levin’166 discloses that the cup is to be moved to the device for connection; also see figure 8, item 21, 23 and paragraph 70, 72 where the holding tray is movable to connect the cup to the device); a power circuit with power storage means to power electrical receivers of the device (paragraph 9, 13, “power source”); a liquid heating component to heat the water to the temperature suitable for brewing (figure 6, item 72 - “heating/cooling element” paragraph 63), a liquid pump for increasing the pressure of the heated water and directing it to the container comprising food substances (figure 6, item 82; paragraph 64; paragraph 29 - “high pressure”), wherein the water preparation device and the cup comprise couplings (figure 3, couplings 48) with which a pipe (see figure 6, pipe, 26) of the device for supplying the heated water is connected to the container comprising food substances (figure 6, item 26, 46).  
Levin’166 teaches that the device delivers high pressure fluid (paragraph 66; claim 39) and is to withstand high pressure and maintain integrity under the pressure needed for preparing espresso (paragraph 26, 29).  Levin’166 is thus seen to suggest the connection between the pipe of the device and the container of food substances is designed in such a way that water can flow through the connection, without penetrating to the outside of at least the container (because the water is shown to be delivered only through the container of food substance (see figure 6, item 26, 46) at a pressure of at least 3.5 bar.  
If it could have been construed that Levin’166 was not clear regarding the connection being “designed in such a way that water can flow through the connection without penetrating outside of at least the container at a pressure of at least 3.5 bar” then Hansen is relied on to teach a container of food substances (figure 1, item 5) which is tightly connected to a pipe (figure 1, item 4) used to deliver hot water (paragraph 9-10 - “boiling water”) which is supplied to the container of food substances, at pressures of at least 3.5 bar (paragraph 25) for extraction of the flavor ingredients such as coffee (paragraph 8).  The connection is also taught to be fluid tight (see paragraph 86 on page 4 - “fluid-tight manner”). 
As Levin’166 teaches that the connection is used for producing drinks at pressures needed for preparing espresso and as Hansen teaches using pressure such as 2-8 bar to provide extraction of coffee for producing the beverage, to modify Levin’166 if necessary such that the connection is fluid tight and can withstand pressures such as 3.5 bar would have been obvious to one having ordinary skill in the art, for the known purpose of being able to use Levin’166’s device at the desired high pressures used for producing espresso.
Regarding claim 2, in view of Hansen, the combination teaches that the container comprising food substances in the cup is made of high-strength plastic that can maintain its shape and integrity when an inner pressure is at least 3.5 bar (see paragraph 16 - polypropylene, paragraph 25).  Levin’166 also teaches that the container of food substances in the cup is made from polypropylene (paragraph 30), so as to withstand pressure of hot water (paragraph 29) and to modify Levin’166 in view of Hansen’s teachings to withstand pressures of 3.5bar would have been obvious to one having ordinary skill in the art to prevent failure of the container of food substances during use.
Regarding claim 3, Levin’166 can also be construed as teaching that the cup can be placed into the device and taken from the device from at least four sides of the device (see figure 5) where at least, the top, bottom, left and right sides of the opening 28 can be construed as four sides of the device and where the cup can be removed from the device from various directions on these four sides.  
Regarding 5, Levin’166 teaches wherein “an upper wall” of the cup of the container comprising food substances contains a filter through which the liquid can penetrate, but which holds dry substances in their container (see figure 3, item 66; paragraph 59).  That is, “an upper wall of the cup of the container” has been construed to mean an upper wall of the container which is thus also an upper wall of the cup.  In this case, item 46 of figure 3 can be construed as an upper wall of the container and of the cup, which has a filter (i.e. the porous openings) that allows for liquid to penetrate but hold the dry substances. 
Regarding claim 6, it is noted that claim 6 is similarly rejected for the reasons discussed above with respect to claim 2.  It is seen that the high strength plastic, such as polypropylene, as taught by Hansen and Levin’166 is also seen to help the container of food substances maintain its shape and integrity at an inner pressure of at least 3.5 bar.
Regarding claim 9, Levin’166 teaches that the heating element can heat the liquid to a predetermined temperature (paragraph 65, claim 42 “heats/cools said potable liquid until reaching a selected temperature level”) and therefore, reads on the heating component has the ability to set the required temperature of the heated water.
Regarding claim 10, Levin’166 and Hansen have been relied on as already discussed above with respect to claim 1.  
Further regarding claim 10, Levin’166 teaches placing the cup in the water preparation device (see figure 5, 7, paragraph 72).  
The water preparation device is connected to the cup by pipes (see figure 3, item 48, 50; figure 6, item 24, 26).  One pipe of the device (24) is connected to a pipe of the cup (figure 3, see the pipe bounded by 50 and 56), through which the water flows from the cold water tank to the device (see figure 6, item 24, 74); another pipe (26) of the device is connected to a hole (figure 3, item 48) through which the water prepared in the device flows into the container of food substances (46).
Levin’166 teaches that the water that entered the device from the cup is heated to a required temperature for brewing the specific beverage (see paragraph 65; claim 31: “Heats/cools said potable liquid until reaching a selected temperature level suitable for said brewed drink”).   
Levin’166 further teaches that the water is heated to a set temperature, and a pump (figure 6, item 82) delivers pressurized water (see paragraph 65 - “returns the processed water”; paragraph 66 - “predetermined pressure, such as high or low”) and therefore teaches that the water heated to the selected temperature has its pressure increased and then is supplied to the container comprising food substances of the cup (figure 3, item 46) so that the water combines with the food substances to produce a beverage, and where the beverage then penetrates through the porous section of the container of food substances (i.e. the filtering section 66) and enters an inner part of an outer container of the cup interior of the outer container of the cup.  That is, the region 62 can be construed as “an inner part of an outer container of the cup.”
The water of Levin’166 is heated in the device (paragraph 65; claim 31, figure 6, item 72; paragraph 63) and all the water passes through the container of food substances (46, 66), the heated water enters the inner part of the outer container of the cup to thus produce the brewed beverage (paragraph 55, 59).  The cup is obviously then disconnected from the device to be removed therefrom.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over the combination, as applied above to claim 1 which relies on Levin (US 20100112166) as the primary reference, and in further view of Klein (US 4452130) and either Rohr (US 5274736) or Banasik (US 8663724).
Regarding claim 3, Levin’166 can also be construed as teaching that the cup can be placed into the device and taken from the device from at least four sides of the device (see figure 5) where at least, the top, bottom, left and right sides of the opening 28 can be construed as four sides of the device and where the cup can be removed from the device from various directions on these four sides.  
If it could have been construed that this was not the case, then it is further noted that Klein also teaches a brewing device comprising a cup with a beverage ingredient therein, which is inserted into a device (figure 1, item 21) and where water from the cup has been uptaken into the device via a pump (29) and subsequently heated via a heater (32) and then dispensed back into the cup via pipes 25, 33, to be passed through a container comprising a beverage ingredient (15) to produce a beverage (column 2, lines 25-63).  Klein also teaches access to the cup from four sides because the cup is positioned and where the device is for mobile use (see column 1, lines 15-27).  Klein is similar to Levin’166 because both teach a cup preloaded with a beverage ingredient in the lid and a water tank, which is to be inserted into a device for conveniently preparing the beverage. Rohr teaches portable beverage brewing devices comprising a tray (figure 1, item 62) onto which a cup has been placed, and where the brewing device further includes the brewing device positioned above the cup (see figure 1, item 2).  Similar to Rohr, Levin’166 is also directed to using the device in a portable setting (see paragraph 31).  Rohr also allows access from at least four sides.   Banasik teaches a brewing device, where there is access to the cup (18) from multiple sides of the device (see figure 1 and 2), such that the cup can be taken from multiple sides of the device.  
To thus modify Levin’166 so as to reduce the specific size of the device so as to allow additional space around the cup would thus have been an obvious matter of engineering and/or design, for the purpose of reducing the footprint of the device.  Such a modification would have been advantageous especially in mobile applications, as both Klein and Rohr teach simplified mounting mechanisms for inserting the cup into a device and where the cup and device combination is used in mobile/vehicular applications.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over the combination, as applied above to claim 1 which relies on Levin (US 20100112166) as the primary reference, and in further view of Levin (US 20100086650).
Regarding claim 4, the claim differs from the combination in specifically reciting that, “the lid with the outer vessel is attached indelibly.”  
However, Levin’650 teaches a similar configuration where the cup comprising the ingredients is to be a one-time use disposable up which simplifies the preparation of a drink as it is pre-loaded with all the ingredient to produce a drink, and further does not require any cleaning or washing (see paragraph 12, 24).  Levin’650 further teaches that the pre-loaded cup is also sealed with puncturable membranes (paragraph 39, 48).  This is seen to suggest that the lid of the outer container is indelibly attached.  To thus modify the combination and to make the outer vessel and lid indelibly attached would have been obvious to one having ordinary skill in the art, such as for providing one-time use containers, where the use of a one piece structure instead of what has been disclosed by Levin’166 would have been an obvious matter of engineering and/or design, such as for simplifying use of the container while foregoing the need to wash or clean the cup for subsequent reuse.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over the combination, as applied above to claim 1 which relies on Levin (US 20100112166) as the primary reference, and in further view of Levin (US 20100086650) and Klein (US 4452130).
Regarding 5, Levin’166 teaches wherein the upper wall of the cup of the container of food substances contains a filter through which the liquid can penetrate, but which holds dry substances in their container (see figure 3, item 66; paragraph 59).  
If it could have been construed that Levin’166 did not specifically teach a filter in an upper wall of the cup of the container, then it is noted that Levin’650 teaches an upper wall of the cup of the container of food substances that contains a filter in an upper wall (i.e. the porous upper sections) (see figure 1, item 30 and the arrows which show the liquid being dispensed through the porous upper wall).  Klein also teaches that an upper wall of the cup of the container of food substances includes a filter (see figure 1, item 12), where the filter is used to similarly contain beverage ingredients such as coffee (see column 1, lines 22-23).  To thus modify Levin’166 and to provide a filter as taught by Levin’650 on an upper wall would have been obvious to one having ordinary skill in the art as a matter of engineering and/or design based on similar types of containers for food substances used in a similar manner.  To modify Levin’166 and provide a filter as taught by Klein would have been obvious to one having ordinary skill in the art, as a substation of one type of filter configuration for another, both recognized to be used for containing the beverage ingredient while allowing for dispensing of the produced beverage.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over the combination, as applied above to claim 1 which relies on Levin (US 20100112166) as the primary reference, and in further view of Toporovsky (US 20130312617), Levin (US 20100086650) and as evidenced by SAE.
Regarding claim 7, Levin’166 teaches that the device can be portable (see paragraph 31). It is noted however that Levin’166 teaches connectivity to vehicular power supply (see claim 32).  
Claim 7 differs in that the device is powered by a direct current with voltage of 12V.
Nonetheless, Toporovsky teaches beverage devices that can be powered by direct current 12 volts (paragraph 8) and which is to be used in a vehicle (paragraph 39).  Levin’650 also teaches using an auto cigarette lighter plug for powering a similar type of brewing mechanism as already suggested by Levin’166 (see paragraph 23).  Such automotive cigarette lighter plugs have been known in the art to be DC 12V power sources, as evidenced by SAE.
To thus modify Levin’166 who is also directed to using the apparatus in vehicles, and to use a 12V DC current for the power source would have been obvious to one having ordinary skill in the art for the purpose of using known power sources known in the art for powering beverage brewing devices.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over the combination, as applied above to claim 1 which relies on Levin (US 20100112166) as the primary reference, and in further view of Toporovsky (US 20130312617).
Regarding claim 8, Levin’166 teaches that the device can be portable (see paragraph 31, claim 32).
Claim 8 differs in that the power circuit of the device comprises power storage means that accumulate the power during non-use of the device and delivers power when the device brews the beverage, thus reducing the peak power loads in the power supply system of the vehicle.
Toporovsky teaches that the brewing device can be used with 12V DC power, (paragraph 8) but can also be used with 120 V AC household electricity (paragraph 11) as well as with solar and battery sources (paragraph 40) and which can be a portable brewing device to be used in vehicles (paragraph 39).  To thus modify the combination and to use other sources of power, such a solar or battery packs, which would thus have accumulated power during non-use would have been obvious to one having ordinary skill in the art based on a substitution of one known power source for another, both recognized for providing power to a brewing device.  Such a modification would also have been advantageous for foregoing the requirement of using wires and electrical plugs for powering the device, thus enhancing the portability of the device.  As Levin’166 also teaches that the device can be powered by a vehicular power supply, modification of the combination to use a battery source separate from the vehicular power supply would thus have been obvious to one having ordinary skill in the art, for the purpose of minimizing the burden on the vehicular power supply.


Claims 1-6, 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Levin (US 20100086650) in view of Levin (US 20100112166) and Hansen (US 20150090128) and in further view of Levin (US 20050284302) and Hyman (US 20170099978) and as evidenced by the definition of “resemble.”
Regarding claim 1, Levin’650 teaches a beverage brewing apparatus comprising a cup (figure 1, item 24;) and a water preparation device (figure 1, item 10), where the cup comprises: an outer vessel (figure 1, see item 24), a cold water tank in which water is placed for brewing the beverage (Figure 1, item 22; paragraph 23); a lid of the outer vessel that covers the outer vessel (Figure 1, item 36), comprising a container which comprises food substances for brewing the beverage (figure 1, item 30, 32, paragraph 3 - “coffee”), and the water preparation device comprises a housing (figure 1, item 10), a moving connection with the cup for transferring water between the cup and the device (figure 1, item 24, 30, 26; where the connection can be a moving connection because Levin’650 discloses that the cup is to be moved to the device for connection); a power circuit with power storage means to power electrical receivers of the device (figure 1, item 14; paragraph 23 - “power source connector”); a liquid heating component to heat the water to the temperature suitable for brewing (Figure 1, item 16 - “heater element”; paragraph 23;), a liquid pump for increasing the pressure of the heated water and directing it to the container comprising food substances (figure 1, item 28, 40, “high pressure pump” paragraph 23;), wherein the water preparation device and the cup comprise couplings with which a pipe (figure 1, item 40) of the device for supplying the heated water is connected to the container comprising food substances (figure 1, item 32).  
As Levin’650 teaches that the high pressure pump is used to deliver water to create beverages such as espresso (paragraph 2, 5, 6), Levin’650 is seen to teach that the connection between a pipe of the device and the container of food substances is connected and where water can flow through the connection, without penetrating outside of at least the container (because the water is shown to be delivered only through the container of food substance).   Levin’650 also teaches that the container of food substances should withstand high pressure (paragraph 13) and Levin‘166 further evidences that the brewing element (figure 3, item 46), which is similar to that shown by Levin’650, retains its integrity even under the high pressures needed for espresso drinks (see Levin’166, paragraph 26).  Levin’166 teaches that the device delivers high pressure fluid (paragraph 66; claim 39) and is to withstand high pressure and maintain integrity under pressures needed for preparing espresso (paragraph 26, 29).  Levin’166 is thus seen to suggest the connection between the pipe of the device and the container of food substances is connected and where water can flow through the connection, without penetrating to the outside (because the water is shown to be delivered only through the container of food substance (see figure 6, item 26).  
Levin’650 and Levin’166 are thus seen to teach a connection between a pipe of the device and the container of food substances which would also have been capable of allowing water to flow through the connection without penetrating to the outside at a pressure of at least 3.5 bar.  
If it could have been construed that Levin’650 and Levin’166 were not clear in this regard, Hansen also teaches a container of food substances (figure 1, item 5) which is tightly connected to a pipe (figure 1, item 4) used to deliver hot water (paragraph 9-10) which is supplied to the container of food substances, at pressures of at least 3.5 bar (paragraph 25) for extraction of the flavor ingredients such as coffee (paragraph 8).  The connection is also taught to be fluid tight (see paragraph 86 on page 4 - “fluid-tight manner”). 
As Levin’650 already teaches that the cup and device combination is used to make espresso drinks at high pressure, and as Levin’166 teaches that the connection is used for producing drinks at pressures needed for preparing espresso and as Hansen teaches using pressure such as 2-8 bar to provide extraction of coffee for producing the beverage, to modify Levin’650 if necessary such that the connection can withstand pressures such as 3.5 bar would have been obvious to one having ordinary skill in the art, for the known purpose of being able to use Levin’650’s device at the desired high pressures used for producing espresso.
Claim 1 differs from Levin’650 in specifically reciting, “wherein the cold water tank comprises a separate tank which resembles a shape of a lower part of the outer vessel and is placed in an inner lower part of the outer vessel and is separated from an upper part of the outer vessel.”
However, Levin’302 teaches a separate water tank (see figure 14, item 78,79, paragraph 113) that is placed in an inner lower part of the outer vessel and is separated from “an upper part” (figure 14, see above item 204) of the outer vessel.  Levin’302 teaches that the inner tank thus allows for defining an outer chamber 171 which receives the brewed beverage (paragraph 114), and thus the water can be separated from the brewed beverage.  The tank can be construed as “resembling” “a shape” of a lower part of the outer vessel.  Hyman similarly teaches a separate inner tank (see paragraph 65 - “a separate single-use water reservoir”) that is also spaced from an upper part of the outer vessel and can be construed as “resembling” “a shape” of a lower part of the outer vessel.  Hyman further teaches that the separate tank allows for the water to be isolated from the volume of the mug so as to keep brewed beverage separated from the water (see at least paragraph 56).
It is noted that Levin’166 also teaches a separated water tank.  To thus modify Levin’650 and to include a separate tank which is placed into a lower part of the outer vessel, separated from an upper part of the outer vessel and resembles a shape of a lower part of the outer vessel, would thus have been obvious to one having ordinary skill in the art for the purpose of keeping the water in the tank separated from the brewed beverage.
Regarding claim 2, in view of Hansen, the combination teaches that the container comprising food substances in the cup is made of high-strength plastic that can maintain its shape and integrity when an inner pressure is at least 3.5 bar (see paragraph 16 - polypropylene, paragraph 25).  Levin’166 also teaches that the container of food substances in the cup is made from polypropylene (paragraph 30), so as to withstand pressure of hot water (paragraph 29).  Therefore, to modify Levin’650 in view of Levin’166’s and Hansen’s teachings to withstand pressures of 3.5bar would have been obvious to one having ordinary skill in the art to prevent failure of the container of food substances during use.
Regarding claim 3, Levin’650 teaches the housing of the water preparation device is such that the cup can be placed into the device and taken from the device from at least four sides of the device (see figure 1), where being placed into the device reads on connecting the cup with the device and being within the bounds of the device.  
If it could have been construed that this was not the case, then it is noted that Levin’302 further teaches at figure 10, where a cup comprising a beverage ingredient has been inserted into a portable device (see figure 10A) using a snap-type connection (see paragraph 105).  Levin’302 also teaches at figure 8, a similar configuration as that of Levin’650.  Levin’302 also teaches that the snap-type connection can thus also be used as a simplified expedient for securing the cup and device together (see paragraph 158), as already desired by Levin’650, and where the cup is placed into the device.  
To thus modify the device of Levin’650 so that it also has a snap-type securement mechanism would have been obvious to one having ordinary skill in the art for ensuring that the connection between the device and cup did not become inadvertently dislodged.  Furthermore, such a modification would also have resulted in the cup being placed into the device and able to be taken from the device from at least four sides of the device.
Regarding claim 4, Levin’650 teaches a configuration where the cup comprising the ingredients is to be a one-time use disposable up which simplifies the preparation of a drink as it is pre-loaded with all the ingredient to produce a drink, and further does not require any cleaning or washing (see paragraph 12, 24).  Levin’650 further teaches that the pre-loaded cup is also sealed with puncturable membranes (paragraph 39, 48).  This is seen to suggest that the lid of the outer vessel is indelibly attached.   
To thus modify the combination and to make the outer vessel and lid indelibly attached would have been obvious to one having ordinary skill in the art, such as for providing one-time use containers, where the use of a one piece structure would have been an obvious matter of engineering and/or design, such as for simplifying use of the container while foregoing the need to wash or clean the cup for subsequent reuse.
Regarding 5, Levin ‘650 and  Levin’166 teach wherein an upper wall of the cup of the container comprising food substances contains a filter through which the liquid can penetrate, but which holds dry substances in within container (see Levin’650 figure 1, item 32, 30; paragraph 28; Levin’166 figure 3, item 66; paragraph 59 ).  That is, item 30 of figure 1 of Levin’650 can be construed as an upper wall of the cup and of the container comprising food substances, which has a filter (i.e. the porous openings) that allows for liquid to penetrate but hold the dry substances. 
Regarding claim 6, it is noted that claim 6 is similarly rejected for the reasons discussed above with respect to claim 2.  It is seen that the high strength plastic, such as polypropylene, as taught by Hansen and Levin’166 is also seen to help the container comprising food substances maintain its shape and integrity at an inner pressure of at least 3.5 bar.
Regarding claim 9, Levin’650 teaches a heating element (see figure 1, item 16).  It would have been obvious to one having ordinary skill in the art for the heating element to heat water to a required temperature.  
If it could have been construed that Levin’650 was not specific in this regard, then it is noted that Levin’166 teaches that the heating element can heat the water to a predetermined temperature (paragraph 65, claim 42 “heats/cools said potable liquid until reaching a selected temperature level”) and therefore, reads on the heating component has the ability to set the required temperature of the heating liquid.  To modify Levin’650 so that the heating element heats to a required temperature would have been obvious to one having ordinary skill in the art for the purpose of controlling the water temperature for producing a beverage.
Regarding claim 10, Levin’650, Levin’166, Hansen, Levin’302 and Hyman have been relied on as already discussed above with respect to claim 1.  
Further regarding claim 10, Levin’650 teaches placing the cup in the water preparation device (see figure 1).  The water preparation device is connected to the cup by pipes (see figure 1, item 20, 40).  One pipe of the device (20) is connected to a pipe of the cup (figure 1, item 38a, figure 4, item 20; also see Levin’166 the pipe bounded by 50 and 56), through which the water flows from the water tank to the device (see figure 1); another pipe (40) of the device is connected to a hole (figure 4, item 53) through which the water prepared in the device flows into the container of food substances (32).
Levin’650 teaches that the water that entered the device from the cup is heated (see heating element 16) and Levin’166 further teaches that the water is heated to the required temperature for brewing the specific beverage (see paragraph 65; claim 31: “Heats/cools said potable liquid until reaching a selected temperature level suitable for said brewed drink”).  
As Levin’650 and Levin’166 are preparing similar beverages, it would have been obvious to have modified Levin’650’s heating element such that it can heat to a selected temperature for the purpose of being able to provide the proper temperature for brewing the desired beverage.  Levin’650 further teaches that the heated water is subsequently returned to the central inlet of the drink container as pressurized liquid (paragraph 11).  The water would obviously have acquired the properties of the beverage ingredients and then passes through a filter of the container of food substances and enters the inner part of the cup (see figure 1, item 30, 32; paragraph 11).  In view of Levin’302 and Hyman the combination further teaches that the water combines with the food substances to produce the beverage, penetrates through the filter of the container of food substance and then enters an inner part of an outer container of the cup (i.e. the outer positioned container of the cup that is separate from the tank).
The cup of Levin’650 is obviously then disconnected from the device to be removed therefrom.
If it could have been construed that Levin’650 did not specifically place the cup in the water preparation device, then it is noted that Levin’302 further teaches at figure 10, where a cup comprising a beverage ingredient has been inserted into a portable device (see figure 10A) using a snap-type connection (see paragraph 105).  Levin’302 also teaches at figure 8, a similar configuration as that of Levin’650.  Levin’302 also teaches that the snap-type connection can thus also be used as a simplified expedient for securing the cup and device together (see paragraph 158), as already desired by Levin’650, and where the cup is placed into the device.  
To thus modify the device of Levin’650 so that it also has a snap-type securement mechanism would have been obvious to one having ordinary skill in the art for ensuring that the connection between the device and cup did not become inadvertently dislodged.  Furthermore, such a modification would also have resulted in the cup being placed into the device and able to be taken from the device from at least four sides of the device.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over the combination, as applied above to claim 1 which relies on Levin (US 20100086650) as the primary reference, and in further view of Klein (US 4452130).
Regarding 5, Levin’650 teaches an upper wall of the cup of the container of food substances that contains a filter in an upper wall (i.e. the porous upper sections) (see figure 1, item 30 and the arrows which show the liquid being dispensed through the porous upper wall). That is, item 30 of figure 1 of Levin’650 can be construed as an upper wall of the cup and of the container comprising food substances, which has a filter (i.e. the porous openings) that allows for liquid to penetrate but hold the dry substances. 
If it could have been construed that Levin’650 did not specifically teach a filter in the upper wall of the cup, then it is noted that Klein also teaches that an upper wall of the cup of the container of food substances includes a filter (see figure 1, item 12), where the filter is used to similarly contain beverage ingredients such as coffee (see column 1, lines 22-23).  To modify Levin’650 and provide a filter as taught by Klein would have been obvious to one having ordinary skill in the art, as a substation of one type of filter configuration for another, both recognized to be used for containing the beverage ingredient while allowing for dispensing of the produced beverage.


Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over the combination, as applied above to claim 1 which relies on Levin (US 20100086650) as the primary reference, and in further view of Toporovsky (US 20130312617), Levin (US 20100086650) and as evidenced by SAE.
Regarding claim 7, Levin’650 teaches a portable device (see the abstract).  Levin’166 also teaches that the device can be portable (see paragraph 31).
Claim 7 differs in that the device is powered by a direct current with voltage of 12V.
It is noted however that Levin’650 teaches using an auto cigarette lighter plug for a power source (paragraph 23) and Levin’166 teaches connectivity to vehicular power supply (see claim 32).  Such automotive cigarette lighter plugs have been known in the art to be DC 12V power sources, as evidenced by SAE.  Nonetheless, Toporovsky teaches beverage devices that can be powered by direct current 12 volts (paragraph 8).
To thus modify the combination and to use a 12V DC current for the power source would have been obvious to one having ordinary skill in the art for the purpose of using known power sources known in the art for powering beverage brewing devices.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over the combination, as applied above to claim 1 which relies on Levin (US 20100086650) as the primary reference, and in further view of Toporovsky (US 20130312617).
Regarding claim 8, Levin’650 teaches a portable device (see the abstract).  
Claim 8 differs in that the power circuit of the device comprises power storage means that accumulate the power during non-use of the device and delivers power when the device brews the beverage, thus reducing the peak power loads in the power supply system of the vehicle.
Toporovsky teaches that the brewing device can be used with 12V DC power, (paragraph 8) but can also be used with 120 V AC household electricity (paragraph 11) as well as with solar and battery sources (paragraph 40).  To thus modify the combination and to use other sources of power, such a solar or battery packs, which would thus have accumulated power during non-use would have been obvious to one having ordinary skill in the art based on a substitution of one known power source for another, both recognized for providing power to a brewing device.  Such a modification would also have been advantageous for foregoing the requirement of using wires and electrical plugs for powering the device, thus enhancing the portability of the device.  As Levin’166 also teaches that the device can be powered by a vehicular power supply, modification of the combination to use a battery source separate from the vehicular power supply would thus have been obvious to one having ordinary skill in the art, for the purpose of minimizing the burden on the vehicular power supply.

Response to Arguments
On pages 14-15 of the response, Applicant urges that Levin’166, Hansen and/or Levin’650 do not teach or suggest the limitation of, “wherein the cold water tank comprises a separate tank which resembles a shape of a lower part of the outer vessel and is placed in an inner lower part of the outer vessel and is separated form an upper part of the outer vessel.”
These urgings are not seen to be sufficient to overcome the rejections as presented in this Office Action, which address the new claim limitations with respect to the cold water tank. 
Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Richardson (US 20160360917) discloses keeping the water separate from the brewed beverage (see figure 5, item 422).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIREN THAKUR whose telephone number is (571)272-6694. The examiner can normally be reached M-F: 10:30-7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VIREN A THAKUR/Primary Examiner, Art Unit 1792